Citation Nr: 0937568	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-27 094	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for cervical 
osteoarthritis and disc herniation, status post discectomy 
fusion.

2.  Entitlement to service connection for small disc 
herniation, claimed as a low back or lumbar spine condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a fellow serviceman


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
June 1982, from November 1990 to April 1991, from June to 
July 1994, and from July to August 1997.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Because they must be further developed, the Board is 
remanding the claims to the RO via Appeals Management Center 
(AMC) in Washington, DC.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Osteoarthritis will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
case involving a claim for compensation (and specifically 
service connection), VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, the Veteran's VA medical records show he has received 
treatment for symptoms affecting both the cervical and lumbar 
segments of his spine.  So there is competent medical 
evidence he has these claimed disabilities.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least the confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Consequently, the 
determinative issue is whether these conditions are somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this purported relationship between his current 
disability and his military service, the Veteran asserts that 
both conditions are due to either trauma he sustained during 
service as a result of his parachuting activities between 
1979 and 1982, a fall that he sustained in Panama while 
playing basketball that also involved injury to his knee, or 
to a box falling on him during his tour during the Persian 
Gulf War.  See, e.g., his hearing transcript.  Even as a 
layman, he is competent to proclaim having contemporaneously 
experienced symptoms like neck and back pain associated with 
parachuting, falling down, or a box falling on him.  The 
question of whether he is competent to testify concerning 
these alleged events in service is different from whether his 
testimony regarding these claimed events is also credible.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997).

As to the occurrence of these asserted events, the Board sees 
that the Veteran's service personnel records show he earned a 
parachutist's badge.  This corroborates his assertions 
regarding his in-service parachuting activities.  The Board 
also sees that his service treatment records show he received 
treatment in 1997 in Panama relating to falling while playing 
basketball that also involved a knee injury.  So his 
assertions regarding that event are also corroborated.  As 
well, the Board sees that a fellow serviceman testified 
during the Veteran's February 2007 hearing that he saw the 
box fall on the Veteran when they were working together in 
1991 in the Persian Gulf region.  So there is evidence 
supporting the Veteran's assertion regarding that event, as 
well.



But there still must be competent nexus evidence establishing 
the required link between the current neck and low back 
disability and those injuries in service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (where the determinative 
issue involves medical causation or a medical diagnosis, 
there generally must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of 
causation do not constitute competent medical evidence).

And so, as there is not competent medical nexus evidence as 
to the etiology of either condition, an examination and 
opinion are needed to fairly decide this appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his claimed cervical and 
lumbar spine disabilities.  For each 
disability, the examiner must indicate 
whether it is at least as likely as not 
(50 percent or greater probability) 
related to the Veteran's military service 
- and, in particular, to either his 
parachuting activities during service, 
his fall in Panama that also involved 
injury to his knee, or to a box falling 
on him while stationed in the Persian 
Gulf region.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of all opinions, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

2.  Then readjudicate the claims for 
service condition in light of the 
additional evidence.  If the disposition 
remains unfavorable as to either claim, 
send the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




